Case 1:19-cv-01125-DDD-JPM Document 31 Filed 03/23/21 Page 1of1PagelD#: 378

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
LUKNER BLANC, CIVIL ACTION 1:19-CV-01125
Plaintiff
VERSUS JUDGE DRELL
FCI POLLOCK, ET AL.,
Defendants MAGISTRATE JUDGE PEREZ-MONTES

 

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Government’s Motion for Summary Judgment (ECF
No. 24) is GRANTED and Blanc’s FTCA claim is DENIED AND DISMISSED WITH
PREJUDICE.

THUS ORDERED AND SIGNED in Chambers at Alexandria, Louisiana on

5 2k>
this 23 day of March, 2021.

 

 

JUDGE DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
